Citation Nr: 0843744	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  03-29 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 20, 
2005, for a 30 percent rating for sinusitis.

2.  Entitlement to service connection for fibromyalgia due to 
ionizing radiation exposure.

3.  Entitlement to service connection for multiple lipomas 
due to ionizing radiation exposure.

4.  Entitlement to service connection for chronic pulmonary 
disease, to include chronic bronchitis with calcified 
granuloma, due to ionizing radiation exposure.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from February 1952 to January 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  An RO hearing was held in January 2003.  A Travel 
Board hearing was held in August 2005. 

In November 2005, the Board determined that new and material 
evidence had been received to reopen previously denied claims 
of service connection for fibromyalgia, multiple lipomas, and 
for chronic pulmonary disease, to include chronic bronchitis 
with calcified granuloma, each as due to radiation exposure.  
The Board also determined that new and material evidence had 
been received to reopen a previously denied service 
connection claim for an acquired psychiatric disorder.  The 
Board noted further that the veteran had filed a claim for an 
increased rating for sinusitis and referred this issue to the 
RO for appropriate action.  The Board then remanded the 
veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.

In a September 2006 rating decision, the RO assigned a 
30 percent rating for sinusitis effective June 30, 2005.  
This decision was issued to the veteran and his service 
representative in October 2006.  The veteran disagreed with 
this decision in January 2007, seeking an effective date 
earlier than June 30, 2005, for the 30 percent rating for 
sinusitis.  He perfected a timely appeal in June 2008.

The Board notes that, in a deferred rating decision dated in 
July 2008, a Decision Review Officer (DRO) at the RO 
concluded that a Supplemental Statement of the Case (SSOC) 
was not required on the issue of entitlement to an effective 
date earlier than June 30, 2005, for a 30 percent rating for 
sinusitis.  The DRO noted that the only medical evidence 
received from the veteran pertained to a claim which had been 
withdrawn and a lay statement from the veteran in which he 
repeated his contention that he was exposed to radiation and 
an electrical shock during active service and all of his 
claimed disabilities were related to that in-service 
incident.  In a July 2008 "Appeal Pre-Certification Review" 
submitted to the Board by the veteran's service 
representative, he contended that the RO's decision not to 
issue an SSOC on the veteran's earlier effective date claim 
constituted a Stegall violation.  See generally Stegall v. 
West, 11 Vet. App. 268 (1998).  After reviewing the claims 
file, the Board finds that there was no Stegall violation in 
this case.  The DRO correctly concluded that, as no 
additional relevant evidence had been submitted in support of 
the veteran's earlier effective date appeal because he had 
perfected a timely appeal on this claim, an SSOC was not 
required.  The Board also finds that remanding the veteran's 
earlier effective date appeal for the issuance of an SSOC 
would burden VA unnecessarily and would not benefit the 
veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would result only in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's original claim of service connection for 
sinusitis was date-stamped as received by the RO on 
August 28, 1959; in a rating decision dated on January 13, 
1960, the RO granted service connection for sinusitis and 
assigned a zero percent rating effective August 28, 1959; 
this decision was not appealed.

3.  In a letter dated on September 17, 1990, and date-stamped 
as received by the RO on September 18, 1990, the veteran 
requested an increased rating for sinusitis.

4.  In a rating decision dated on March 7, 1991, the RO 
assigned a 10 percent rating for sinusitis effective 
September 18, 1990; after the veteran perfected a timely 
appeal on an increased rating claim for sinusitis, the Board 
denied the appeal in a decision dated on March 18, 1994, 
which was affirmed by the Court of Appeals for Veterans 
Claims on August 26, 1997.

5.  The veteran submitted a private outpatient treatment 
record dated July 5, 2005, and date-stamped as received by 
the Board on September 28, 2005, showing treatment for 
worsening sinusitis; VA outpatient treatment records show 
treatment for worsening sinusitis beginning on June 20, 2005.

6.  In a rating decision dated September 29, 2006, and issued 
to the veteran and his service representative on October 2, 
2006, the RO assigned a 30 percent rating for sinusitis 
effective June 20, 2005.

7.  Prior to June 20, 2005, the veteran's service-connected 
sinusitis was manifested by, at worst, 1 or 2 incapacitating 
episodes per year requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment or 3 to 6 non-incapacitating episodes 
per year characterized by headaches, pain, and purulent 
discharge or crusting.

8.  Since June 20, 2005, the veteran's service-connected 
sinusitis is manifested by, at worst, 3 or more 
incapacitating episodes per year requiring prolonged (lasting 
4 to 6 weeks) antibiotic treatment or more than 6 non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.

9.  The veteran was not exposed to ionizing radiation during 
active service.

10.  The competent medical evidence shows that the veteran's 
fibromyalgia and multiple lipomas and his chronic pulmonary 
disease, to include chronic bronchitis with calcified 
granuloma, are not related etiologically to ionizing 
radiation exposure.

11.  The veteran's current acquired psychiatric disorder is 
not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 20, 
2005, for a 30 percent rating for sinusitis have not been 
met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 
3.400 (2008).

2.  The veteran's claimed fibromyalgia was not caused or 
aggravated by in-service ionizing radiation exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.311 (2008).

3  The veteran's claimed multiple lipomas were not caused or 
aggravated by in-service ionizing radiation exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.311 (2008).
 
4.  The veteran's current chronic pulmonary disease, to 
include chronic bronchitis with calcified granuloma, was not 
caused or aggravated by in-service ionizing radiation 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2008).

5.  The veteran's current acquired psychiatric disorder was 
not incurred during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in August 2002 and in January and July 2006, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence, statements from others who knew of 
his claimed disabilities during service, information and 
evidence concerning his in-service exposure to ionizing 
radiation and/or showing that his service-connected sinusitis 
had worsened, and noted other types of evidence the veteran 
could submit in support of his claims.  In addition, the 
veteran was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the 
Board finds that VA substantially has satisfied the 
requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The earlier effective date appeal is a "downstream" element 
of the RO's grant of a 30 percent rating for service-
connected sinusitis effective June 20, 2005, in the currently 
appealed rating decision issued in September 2006.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, the RO provided 
VCAA notice in January and in July 2006, prior to the 
September 2006 rating decision which granted the benefit 
sought on appeal (a 30 percent rating for sinusitis).

As will be explained below, the evidence does not support 
granting service connection for any of the veteran's claimed 
disabilities.  The evidence also does not support assigning 
an effective date earlier than June 30, 2005, for a 
30 percent rating for sinusitis.  Thus, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
response to all of this notice, the veteran notified VA in 
September 2006 and in May 2008 that he had no further 
information or evidence to submit in support of his claims.  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the veteran's 
earlier effective date claim is being denied herein, such 
matters are moot.  In any event, however, the January and 
July 2006 VCAA notice letters also provided the veteran with 
notice of the Dingess requirements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Thus, the Board finds that 
VA met its duty to notify the appellant of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
August 2002 letter was issued to the appellant and his 
service representative prior to the March 2003 rating 
decision currently on appeal; thus, this notice was timely.  
The January and July 2006 letters also were issued to the 
appellant and his service representative prior to the 
September 2006 rating decision which granted a 30 percent 
rating for sinusitis; thus, this notice also was timely.  
Because all of the appellant's claims are being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the veteran's claims file; 
the veteran does not contend otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected 
sinusitis.  VA also has provided the veteran with 
examinations which address the contended causal relationship 
between active service and fibromyalgia, multiple lipomas, 
chronic pulmonary disease, and an acquired psychiatric 
disorder.  In summary, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran contends that he is entitled to an effective date 
earlier than June 20, 2005, for a 30 percent rating for 
service-connected sinusitis.

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(o)(1). For an increase 
in disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within 1 year from such date; otherwise, the 
effective date is the date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. 
App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 
(1992).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 
C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred. VA's General Counsel said this section was 
intended to be applied in those instances where the date of 
increased disablement can be factually ascertained with a 
degree of certainty.  It was noted that this section was not 
intended to cover situations where disability worsened 
gradually and imperceptibly over an extended period of time.

As relevant to the veteran's earlier effective date claim for 
a 30 percent rating for service-connected sinusitis, under 
DC 6513, a 10 percent rating is assigned for 1 or 2 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment or 3 to 
6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is assigned for 3 or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment or more 
than 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A maximum 50 percent rating is assigned following 
radical surgery with chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus and purulent discharge or crusting after 
repeated surgeries.  See 38 C.F.R. § 4.97, DC 6513.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello, 3 Vet. App. at 199.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. 
§ 3.155(a).  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA or evidence 
from a private physician will be accepted as an informal 
claim for benefits.  In the case of examination by VA, the 
date of examination will be accepted as the date of receipt 
of a claim.  The provisions of the preceding sentence apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously been 
established, or when a claim specifying the benefit sought is 
received within one year from the date of such examination.  
In the case of evidence from a private physician, the date of 
receipt of such evidence by VA will be accepted as the date 
of the claim.  Id.

The veteran's original claim of service connection for 
sinusitis was date-stamped as received by the RO on 
August 28, 1959.  

The veteran's service medical records show treatment for 
sinusitis and for a cold during active service.  VA sinus x-
rays in October 1959 showed slight clouding of the left 
maxillary sinusitis indicative of acute inflammatory disease.  
VA ear, nose, and throat examination in December 1959 
resulted in a diagnosis of residuals of radical sinus 
operation/Caldwell-Luc.  

As noted above, in a rating decision dated on January 13, 
1960, the RO granted service connection for sinusitis and 
assigned a zero percent rating effective August 28, 1959; 
this decision was not appealed and became final.

Also as noted above, in a letter dated on September 17, 1990, 
and date-stamped as received by the RO on September 18, 1990, 
the veteran requested an increased rating for sinusitis.

On VA examination in December 1990, the veteran's complaints 
included sinus problems along with congestion and drainage.  
He reported coughing up some thick yellow mucous frequently 
in the mornings and occasionally the mucous was "a grayish 
color."  The veteran also reported being hospitalized in 
1975 and 1976 for bronchitis.  The VA examiner noted that the 
veteran "had no treatment for his sinuses here."  He also 
reported sniffing some water up his nose to clear it out.  
Physical examination showed clear nasal passages, slight 
congestion, some redness in the posterior pharynx, and lungs 
"sound perfectly clear throughout" with "good 
ventilation."  X-rays in September 1990 showed complete 
opacification of the right maxillary sinus, minimal left 
maxillary sinus disease, a clear sphenoid sinus, and a 
minimally diseased ethmoid sinus.  The impression was chronic 
sinusitis.

The veteran also submitted multiple lay statements from co-
workers indicating that he had complained of problems with a 
sinus condition since 1971.

As noted above, in a rating decision dated on March 7, 1991, 
the RO assigned a 10 percent rating for sinusitis effective 
September 18, 1990.  In the narrative for this rating 
decision, the RO concluded that September 18, 1990, was the 
appropriate effective date for the 10 percent rating because 
that was the date that the veteran submitted his claim.  The 
veteran disagreed with this decision in March 1991.  He 
perfected a timely appeal in May 1991.  

The veteran testified at a June 1991 RO hearing on his 
increased rating claim for sinusitis that his sinusitis had 
worsened and he currently experienced severe headaches.  He 
also testified that he experienced severe attacks of 
sinusitis "that linger for days" and resulted in 
"continuous fluid drainage" from his sinuses.  The veteran 
testified further that, in 1959, he had had a Caldwell Luc 
operation to remove a cyst located in his sinus cavity.  The 
veteran testified at another RO hearing in January 1992 that 
in-service exposure to radioactive materials and other dust 
particles caused his current service-connected sinusitis.

VA treatment records dated between February and June 1991 
showed no treatment for sinusitis.

As noted above, the Board denied the veteran's increased 
rating claim for sinusitis in a decision dated on March 18, 
1994.  This decision was affirmed by the Court on August 26, 
1997.

On VA outpatient treatment in October 2001, the veteran 
complained of some post-nasal drainage and rhinorrhea "which 
he blows out" and was "kind of thick, sometimes brownish or 
blood tinged."  The veteran also reported some congestion 
and some face pain over the left maxillary sinus.  He denied 
a "true" nosebleed or blood dripping in the back of his 
throat or out of his nose.  Physical examination showed a 
widely patent right maxillary ostia with "a little bit of 
mucus" and no polyps, some mucus coming from the left 
maxillary sinus and no evidence of polyps, and moist mucosa 
without abnormalities.  The VA examiner stated that he 
"would probably recommend an antibiotic, some nasal spray, 
[and] some oral steroids."  He put the veteran back on a 
nasal steroid and told him that he saw nothing acute on 
physical examination.  The assessment was possible left 
maxillary sinusitis.

In January 2004, the veteran complained of chronic bleeding 
sinuses "that interfere not only with his taste but are very 
aggravating during the night interrupting his sleep" and 
constant bilateral maxillary distribution pain.  The VA 
examiner reviewed prior x-rays and noted abnormalities 
consistent either with bleeding and/or congestion in the 
maxillary sinuses.  The impressions included chronic 
maxillary sinusitis with opacification on the right on 
multiple occasions.  The VA examiner also ordered sinus x-
rays, which showed no evidence of paranasal sinusitis.

The veteran submitted a VA Form 21-4138 dated on August 26, 
2005, and date-stamped as received by the Board on 
September 28, 2005, in which he waived RO jurisdiction over a 
private treatment report dated on July 5, 2005, showing the 
veteran's chronic sinus disease "manifested itself as 
chronic nasal congestion with bloody nasal drainage" and 
right front and temporal headaches.  Physical examination 
showed normal external auditory canals and tympanic 
membranes, congestion of the nasal mucosa, redness of the 
posterolateral pharyngeal bands, and a normal hypopharynx and 
larynx.  As noted in the Introduction, based on this July 
2005 treatment record, the Board referred an increased rating 
claim for sinusitis to the RO for appropriate action in its 
November 2005 decision.  

A review of VA outpatient treatment records dated between 
June 2005 and September 2006 shows that the veteran 
complained of worsening sinusitis on June 20, 2005.  At that 
time, he reported constant drainage in the back of his throat 
with discolored drainage and bad taste "all the time."  He 
reported no improvement in his service-connected sinusitis 
with antibiotics, nasal sprays, antihistamines, or 
decongestants.  He denied any chest pain or shortness of 
breath.  Objective examination showed tender frontal sinuses, 
nasal erythema and edema with clear drainage, drainage in the 
pharynx, a clear chest to auscultation bilaterally.  The 
assessment included chronic sinusitis.

A private bronchoscopy in August 2005 showed no blood in the 
airway at any location, no secretion in the airway, and very 
slightly erythematous mucosa throughout.  

On VA examination in May 2006, the veteran complained of 
chronic sinusitis since active service manifested by 
coughing, occasional bloody mucus from the lungs, and some 
"air hunger."  The veteran reported that "he was working 
in the service in areas where there were broken cathode ray 
tubes and he thinks he inhaled radioactive particles into his 
lungs."  The veteran also experienced a chronic cough which 
was somewhat productive of white sputum or occasionally 
yellow sputum.  He had blood in the sputum about every 2-
3 weeks.  He was able to walk about a quarter of a mile and 
climb 2 flights of stairs before resting.  He was 
incapacitated 3-4 times a year "whenever he has an acute 
infectious flare-up of either his sinus or his bronchitis."  
Physical examination showed no evidence of dyspnea on 
exertion, a chronic, "hacky" dry cough, limited excursion 
of both inspiration and expiration on auscultation, somewhat 
hyper-resonant lungs to percussion.  Naturetic Peptide-B was 
in the low range, indicating pulmonary rather than cardiac 
dyspnea.  Pulmonary function testing showed severe 
obstruction with significant improvement with bronchodilator.  
The VA examiner commented that the veteran's pulmonary 
problems were more likely due to inhaled allergens and 
smoking and that the reported inhaled radioactive dust did 
not cause or contribute to any of the veteran's present 
pulmonary problems.  The diagnoses were chronic allergic 
bronchitis, chronic obstructive pulmonary disease, and 
asthma.

On private outpatient treatment in August 2006, the veteran's 
complaints included right lung pain when taking a deep breath 
which had begun with an episode of sinus congestion and 
drainage, a non-productive cough, wheezing on occasion, and a 
sense of dyspnea on exertion.  Physical examination of the 
nose showed mild nasal congestion and discharge and clear 
lungs.  The impressions included acute bronchitis.

As noted above, in the currently appealed rating decision 
dated on September 29, 2006, and issued to the veteran and 
his service representative on October 2, 2006, the RO 
assigned a 30 percent rating for sinusitis effective June 20, 
2005.  In the narrative for this rating decision, the RO 
noted that the appropriate effective date for a 30 percent 
rating for sinusitis was June 20, 2005, the date of VA 
treatment records showing a worsening of this service-
connected disability.

A "Report of Contact" dated on January 5, 2007, shows that 
the veteran contacted the RO and expressed disagreement with 
the effective date for the 30 percent rating for sinusitis.  
He contended that the appropriate effective date was 1995.  

In a June 2008 letter, the veteran contended that his 
service-connected sinusitis was related to in-service 
radiation exposure and that the appropriate effective date 
for the 30 percent rating was 1990.  

The Board finds that the preponderance of the evidence is 
against an effective date earlier than June 20, 2005, for a 
30 percent rating for sinusitis.  As noted above, although 
the veteran appealed the March 1991 rating decision which 
assigned a 10 percent rating for sinusitis, the Court 
subsequently affirmed the Board's March 1994 decision denying 
an increased rating for sinusitis.  The veteran then filed a 
claim for an increased rating for sinusitis.  The claim was 
dated on August 26, 2005, and date-stamped as received by the 
Board on September 28, 2005.  

The evidence received within 1 year of the date of this claim 
shows that the veteran's service-connected sinusitis was, at 
best, mildly disabling prior to June 20, 2005, and only 
moderately disabling thereafter.  Prior to June 20, 2005, the 
veteran's service-connected sinusitis was manifested by such 
symptoms as post-nasal drainage and rhinorrhea, nasal 
congestion, and some sinus pain.  Following VA outpatient 
treatment in October 2001, the VA examiner recommended that 
the veteran use an antibiotic, nasal spray, and an oral 
steroid but there was nothing acute on the veteran's physical 
examination.  The assessment was possible left maxillary 
sinusitis.  Although the veteran complained in January 2004 
of chronic bleeding sinuses and constant bilateral maxillary 
distribution pain, and although the VA examiner noted 
abnormalities consistent either with bleeding and/or 
congestion in the maxillary sinuses when he reviewed prior 
sinus x-rays, current sinus x-rays showed no evidence of 
paranasal sinusitis.  The Board notes that the veteran's 
service-connected sinusitis had worsened on VA outpatient 
treatment on June 20, 2005, when he complained of constant 
drainage in the back of his throat with discolored drainage 
and bad taste "all the time."  The veteran also reported no 
improvement in his service-connected sinusitis with using 
antibiotics, nasal sprays, antihistamines, or decongestants.  
Objective examination showed tender frontal sinuses, nasal 
erythema and edema with clear drainage, and drainage in the 
pharynx.  The assessment included chronic sinusitis.  A 
private treatment report dated on July 5, 2005, showed that 
the veteran's chronic sinus disease "manifested itself as 
chronic nasal congestion with bloody nasal drainage" and 
right front and temporal headaches.  Physical examination 
showed congestion of the nasal mucosa, redness of the 
posterolateral pharyngeal bands, and a normal hypopharynx and 
larynx.  Based on the veteran's worsening sinusitis, the RO 
assigned a 30 percent rating for sinusitis effective June 20, 
2005, the earliest factually ascertainable date that 
entitlement to an increased rating arose.  See 38 C.F.R. 
§§ 3.157, 3.400(o)(2), 4.97, DC 6513.  Thus, the veteran's 
claim for an effective date earlier than June 20, 2005, for a 
30 percent rating for sinusitis is denied.

Finally, to the extent that the veteran is attempting to 
raise a "freestanding" earlier effective date claim in an 
attempt to vitiate the finality of the September 1960 rating 
decision, his appeal is dismissed.  See Rudd v. Nicholson, 20 
Vet. App. 296, 300 (2006) (holding that, absent a claim of 
clear and unmistakable error or an application to reopen a 
claim based on new and material evidence, rule of finality in 
VA decisions precludes "freestanding" earlier effective 
date claims); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. 
Cir. 2005) (holding that, after a final VA decision, an 
earlier effective date is permissible only where a claim is 
reopened successfully based on new and material evidence).  
In this regard, the Board notes that, in its March 1994 
decision, it denied the veteran's claim of clear and 
unmistakable error in the September 1960 rating decision.  As 
noted elsewhere, the Court subsequently affirmed the Board's 
March 1994 decision in August 1997.  

The veteran also contends that he incurred fibromyalgia, 
multiple lipomas, and his current chronic pulmonary disease, 
to include chronic bronchitis with calcified granuloma, due 
to in-service ionizing radiation exposure.  Specifically, he 
contends that he was exposed to ionizing radiation from 
broken cathode ray tubes during active service.  The veteran 
also contends that his current acquired psychiatric disorder 
is related to active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Certain chronic diseases, to include 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A veteran may establish service connection for a disability 
claimed to be attributable to ionizing radiation exposure 
during service in one of three different ways.  McGuire v. 
West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir.1997).  First, the veteran could demonstrate 
that his or her disease is among the 15 types of cancer which 
are presumptively service connected pursuant to 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309.  Second, a veteran may show 
that the disease is on the list of "radiogenic diseases" 
enumerated in 38 C.F.R. § 3.311(b) which will be service 
connected provided that certain conditions specified in that 
regulation are met.  Third, direct service connection of a 
disease claimed to have been caused by ionizing radiation can 
be established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation exposed veteran" is a veteran who, while 
serving on active duty, participated in a "radiation risk 
activity," which is defined, in turn, as having participated 
in the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946, or whose service included onsite 
participation in atmospheric nuclear testing.  38 U.S.C.A. § 
1112(c)(3); 38 C.F.R. § 3.309(d)(3).

Under 38 U.S.C.A. § 1112(c), if a radiation-exposed veteran 
has one of the 15 presumptive diseases contained in § 
1112(c)(2), such disease shall be considered to have incurred 
in or been aggravated by active service, despite the fact 
that no record of evidence of such disease during a period of 
such service.  38 U.S.C.A. § 1112(c).  

When it is determined that (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
occupation of Hiroshima or Nagasaki, Japan, from September 
1945 until July 1946 or onsite participation in atmospheric 
nuclear testing; (2) the veteran subsequently developed a 
radiogenic disease; and (3) such disease first became 
manifest 5 or more years after exposure, before adjudication 
of the claim, it must be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
specific enumerated procedures contained in § 3.311(c).  If 
any of the foregoing three requirements has not been met, it 
shall not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances.  38 
C.F.R. § 3.311(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in February 
1952, clinical evaluation was normal except for a healed 
laceration in the left hand which was not disabling.  The 
veteran's chest x-ray was negative.  Chest x-ray in August 
1955 showed smaller old adhesions on both costophernical 
angles, minimal calcifications in the right mid-lung field 
and the right hilus, and otherwise clear lungs.  At the 
veteran's separation physical examination in January 1956, 
clinical evaluation again was normal.  The veteran's chest x-
ray was negative.  

The post-service medical records show that the veteran was 
hospitalized in August 1963 for surgical excision of a lipoma 
in his right arm.

The veteran was hospitalized in November 1975 for complaints 
of spitting blood for 1 week, a cough, congestion, 
hoarseness, a sore throat, and right scapular pain for 
21/2 weeks.  The veteran's history included bilateral pneumonia 
at age 19.  The veteran reported smoking half a pack "or 
so" of cigarettes for 20 years, quitting 5 years ago, and 
now smoking "a couple of cigars a day" although he recently 
quit smoking cigars.  Physical examination showed rales in 
both lung bases.  X-rays showed considered linear and patchy 
density in the right middle and lower lobes.  The impression 
included unexplained hemoptysis "sounds like chronic 
bronchopulmonary trouble on the right" with a question of 
whether there was acute and chronic bronchitis and possible 
bronchopneumonia.

The veteran had surgery in August 1976 for excision of 
2 lipomas on the posterior neck.  A pathology report in 
August 1976 confirmed the diagnosis of lipoma.  A 
bronchoscopy in August 1976 resulted in a diagnosis of severe 
chronic bronchitis.

A  private chest x-ray in October 1985 was negative.  

The veteran had several benign lipomas surgically removed 
from the abdominal wall in June 1988.

As noted above, VA chest x-ray in December 1990 showed clear 
lungs with no active disease seen.

Following private outpatient treatment in May 1991, the 
assessment included chronic obstructive pulmonary disease 
(COPD).  

The veteran submitted multiple lengthy lay statements in 
which he contended that, during active service, he was 
exposed to radioactive dust from broken cathode ray tubes 
which he handled or was exposed to as part of his duties.  He 
also testified at an RO hearing in June 1991 that all of the 
lipomas which were removed from his body (and which he 
identified in his testimony as "growths") resulted from his 
claimed in-service radiation exposure.  He testified that his 
in-service radiation exposure consisted of exposure over a 
period of several months to broken cathode ray tubes which 
"were discovered in a bin marked radioactive and they were 
broken and no one knew when they got broken or how they got 
broken."  

VA chest x-ray in September 1991 showed multiple small 
calcified granulomata scattered in both lung fields with no 
active pulmonary infiltration or pleural effusion.

The veteran subsequently testified at a January 1992 RO 
hearing that he had had contact with "high voltage high 
frequency radiofrequency radiation" when he received an 
accidental electric shock during active service.  He 
contended that this in-service radiation exposure or electric 
shock had caused his lipomas.

VA chest x-ray in January 1992 showed multiple small 
calcified granulomata scattered in both perihilar regions 
with no active pulmonary infiltration or pleural effusion.  
VA chest x-ray in June 1992 showed clear lung fields.  
Following VA outpatient treatment in August 1992, the 
impressions included a small lipoma in the right paraspinous 
muscle and a probable lipoma in the right axilla.  VA chest 
x-ray in September 1992 showed no focal infiltrates in the 
lungs.

On VA examination in June 1992, the veteran's complaints 
included in-service radiation exposure "from a broken radar 
tube" and exposure to radio frequency radiation which caused 
him pain in his head, neck, chest, abdomen, legs, and arms.  
He also attributed a calcified granuloma in the lungs "to 
atomic radiation from a broken radio tube."  Physical 
examination showed multiple liver and aging spots on his 
hands, which the veteran attributed to "exposure to radio 
frequency following an accident" and handling "hot radio 
equipment", and good lung expansion.  "The patient is very 
talkative and seems to blame a lot of his physical condition 
on exposure to various exposures suffered while on radar 
station in the service."  The diagnoses included a history 
of multiple lipomas and rule-out psychiatric problems versus 
radiation exposure, actually previously undetected.

In an August 1993 letter, Tony V. Poteet, M.D., stated that 
the veteran had reported that he

suffered an exposure to radiation in 1955 
while working with some electronic 
equipment.  When picking up the 
equipment, he was grounded by touching 
his head to a metal frame and also was 
standing on a damp floor being rendered 
unconscious at the time of the shock, 
with the shock traveling from his arms to 
his chest and torso area and then in to 
the neck and forehead as well as into the 
lower extremities.  At that time, he 
reports having multiple fatty tumors 
removed in the arms, neck and chest 
areas.  

Dr. Poteet stated that he could not confirm the veteran's 
contention that his multiple recurrent lipomas were a result 
of his in-service radiation exposure.  The veteran also 
reported to Dr. Poteet that he was exposed to "radioactive 
gases used in radio tubes from electronic devices" while on 
active service.  If the veteran had been exposed to common 
radioactive material, Dr. Poteet concluded "that would 
constitute a radiation exposure."

In a September 1993 letter, Patricia Lees, Ph.D., provided a 
summary of her findings after conducting a psychological 
evaluation of the veteran.  The veteran reported to Dr. Lees 
that he had in-service radiation exposure.  Following 
psychological testing, the diagnoses included dysthymia, 
recurrent moderate major depression, rule-out somatoform pain 
disorder, and rule-out conversion disorder.

A private chest x-ray in March 1996 showed clear lung fields 
without active chest disease.

In a February 1997 statement, A.W. stated that, while he was 
the veteran's unit commander during active service, the 
veteran "was involved in an accident regarding an electrical 
shock from high-voltage live wires or instrument 
connections" during maneuvers in October 1955.  A.W. also 
stated that, "The current involved could have been 
ionized."

On VA psychiatric examination in April 1997, the veteran 
complained of "a tremendous amount of pain in my arm, neck, 
and head."  The VA examiner reviewed the veteran's claims 
file, including his service medical records and VA outpatient 
treatment records.  The veteran reported receiving an 
electrical shock from a portable radar unit in a van during 
active service and losing consciousness at that time.  Mental 
status examination of the veteran showed no pain or physical 
discomfort, a moderate level of anxiety, no evidence of 
depression, talkative, full orientation, no unusual 
psychomotor activity, no deficit of cognition, memory, 
learning, or attention, coherent and logical thoughts without 
flight of ideas or loose associations, no suicidal or 
homicidal ideation, no evidence of auditory or visual 
hallucinations, and some paranoid ideation.  The veteran's 
Global Assessment of Functioning (GAF) score was 61-70, 
indicating mild symptoms.   The diagnoses included somatoform 
disorder, not otherwise specified.

On VA outpatient treatment in June 1997, the veteran 
complained of pain "in different areas" including his left 
arm, left hip, and right shoulder blade.  The VA examiner 
noted that the veteran had multiple somatic complaints, 
especially fatigue, dysphagia, and dyspnea on exertion.  
Because there was no change in his overall condition, the VA 
examiner concluded that there was no need for an examination.  
The impression was fibromyalgia/somatoform pain disorder.

In an August 1998 letter, Major Kristin N. Swenson, U.S. Air 
Force, Deputy Chief, Radiation Protection Division, addressed 
the veteran's concerns about his claimed in-service radiation 
exposure.  After reviewing the veteran's medical records, 
this Air Force official concluded that the veteran had 
received a serious electrical shock in 1955.  "The health 
effects related to this are an area in which I am not the 
expert."  This official also discussed the veteran's claimed 
in-service radiation exposure from cathode ray tubes.  She 
stated,

Concerning the broken cathode ray tubes, 
you should not have received a 
measureable exposure.  Electron tubes 
(cathode ray tubes) contain very small 
amounts of radioactive material, similar 
to smoke detectors, and may be disposed 
of in the normal trash.  If you did 
receive any exposure, it would be 
indistinguishable from background 
radiation.

You may also be concerned about being 
around the radiofrequency radiation.  
Radiofrequency radiation (RFR) has 
occupational threshold limits that 
protect against the acute effects of RFR, 
which are thermal effects.  Thermal 
effects include cataracts.  The current 
scientific belief is nothing other than 
thermal effects result from RFR exposure.

Finally, this Air Force official informed the veteran that 
there was no radiation exposure data for the veteran listed 
in the U.S. Air Force Master Radiation Exposure Registry.

An August 1999 private pathology report showed that a 
previously excised left supraorbital lesion was consistent 
with lipoma.  

VA chest x-ray in May 2000 showed clear peripheral lungs.  

Multiple lipomas were removed surgically from the veteran's 
right arm and right shoulder in March and in June 2000.  A 
lipoma was removed from the veteran's left knee in July 2000.

On VA examination in July 2001, the veteran's complaints 
included chronic pain in the right upper quadrant of his body 
and pain in his lower abdomen and left leg.  His pain had 
begun in 1955 following an in-service electrical shock from a 
radio frequency current.  He also reported a history of 
multiple surgeries to remove lipomas.  He had been married 
for 45 years and was "very proud of his children."  He also 
was friends with his neighbors.  He was retired from post-
service employment as an accountant where he had worked for 
35 years.  He denied any current symptoms of depression or 
anxiety.  Mental status examination of the veteran showed no 
pain behaviors or acute distress, full orientation, 
appropriate hygiene, and normal speech.  The veteran's GAF 
score was 65, indicating mild symptoms.  The Axis I diagnosis 
was pain disorder associated with psychological factors and 
fibromyalgia.  The Axis III diagnosis was fibromyalgia.

On VA examination in March 2002, the veteran's complaints 
included "some trouble with depression at times."  The VA 
examiner stated that the veteran did not meet the criteria 
for major depressive disorder.  The veteran also reported 
"anxiety attacks in the setting of chronic pain, which is 
based on having been shocked or electrocuted" during active 
service.  The veteran reported further that "he has been 
hearing voices that he cannot understand for either four to 
five or seven years."  He had been married for 47 years.  
Mental status examination of the veteran showed no 
psychomotor agitation or retardation, normal speech, linear 
thoughts with tight associations, no suicidal or homicidal 
ideation, and no distinct visual hallucinations.  The 
veteran's GAF score was 60, indicating moderate symptoms.  
The diagnoses included somatoform disorder, not otherwise 
specified, and depressive disorder, not otherwise specified.

In an August 2003 letter, Daniel Brewer, M.D., stated that he 
had been treating the veteran since September 2000.  The 
veteran related his fibromyalgia and multiple lipomas to his 
claimed in-service electrical shock.  "Of course, 40 years 
after the fact, I cannot create a clear cause and effect 
relationship between his current symptoms and the accident 
that occurred in 1955, but I think it is very plausible."  
In a January 2004 addendum, Dr. Brewer stated that his 
statement "was 'plausible' not likely, certainly not 
'evidence-based.'"

On VA outpatient treatment in November 2003, the veteran's 
complaints included depression.  He had been married for over 
40 years.  He also reported a history of auditory 
hallucinations over the past 5 to 7 years.  Mental status 
examination of the veteran showed full orientation with no 
overt evidence of a thought disorder.  The veteran's GAF 
score was 47, indicating serious symptoms.  The impressions 
included depressive disorder, not otherwise specified, and an 
undifferentiated somatoform disorder.

A private chest x-ray in September 2004 showed a stable 
chest.  A CT scan of the veteran's thorax in August 2005 
showed no significant pulmonary abnormality.  

On VA examination in January 2006, the veteran complained 
that his recurrent medical and psychiatric problems were due 
to in-service radiation exposure from a broken cathode ray 
tube and from an electrical shock which knocked him 
unconscious.  The VA examiner reviewed the veteran's claims 
file, including his service medical records.  The veteran 
lived in his own home with his wife and had support from her, 
his children, and his grandchildren.  He did not have any 
close friends.  He reported that his anxiety began in the 
early 1960s which he attributed to multiple job changes and 
worrying about job promotions so he could make more money.  
Mental status examination of the veteran showed normal 
speech, full orientation, and no evidence of a thought 
disorder.  The VA examiner opined that the veteran's anxiety 
and depressive illness did not began after his alleged in-
service radiation exposure or electrical shock but occurred 
instead several years later when he was more anxious about 
his work and finances.  This examiner also opined that there 
was no direct relationship between the veteran's in-service 
electrical shock and his anxiety.  Nor were the veteran's 
anxiety and depression related to either of his reported in-
service incidents.  The veteran's GAF score was 55, 
indicating moderate symptoms.  The diagnoses included 
generalized anxiety disorder, dysthymia, and somatoform 
disorder, not otherwise specified.

On VA examination in March 2006, the veteran's complaints 
included fibromyalgia, multiple lipomas, and chronic 
bronchitis with calcified granuloma.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records and VA medical records.  Physical examination 
showed multiple scars from past surgical excisions of 
lipomas, no lipomas palpated, tender trigger points on the 
right axilla, right lateral elbow, right lateral forearm, and 
right wrist, mild tenderness around the abdominal scar, 
minimal strength in all extremities, distant lung breath 
sounds bilaterally which were not coarse, and no crackles or 
rales.  The VA examiner opined that he could not say with any 
evidence basis that the veteran's multiple lipomas were 
caused by cathode ray tube exposure or by his reported in-
service electrical shock and concluded that it was less 
likely than not related.  The VA examiner also opined that 
the veteran had limitation in activity due to pain but would 
not deem it fibromyalgia based on the accepted diagnostic 
criteria.  The impressions included possible COPD, no 
evidence of granulomatous disease on prior x-ray in 2003, 
multiple lipomas by history, and chronic pain.  In a March 
2003 addendum, it was noted that PFTs demonstrated severe 
obstruction with questionable patient effort.

On VA examination in May 2006, the veteran's complaints 
included calcified granulomas and a chronic cough.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records and VA treatment records.  Physical 
examination showed no dyspnea on exertion, a chronic 
"hacky" dry cough, limited excursion of both inspiration 
and expiration but no wheezing.  The diagnoses included 
chronic allergic bronchitis, COPD, and asthma.  The VA 
examiner commented that the veteran's pulmonary problems 
began during service, have been present since that time, and 
have worsened gradually since discharge.  The VA examiner 
also concluded that the veteran's condition was more likely 
than not due to inhaled allergens and smoking and was at 
least as likely as not caused by or initiated by service.  
The VA examiner further determined that the veteran's report 
of inhaled radioactive dust had not caused the previous 
granulatomatous disease and also did not contribute to his 
present pulmonary problems.

In a May 2007 letter, Dr. Brewer stated that, although he 
could not "prove to a scientific certainty" that the 
veteran's reported in-service electrical shock caused his 
current chronic pain, "I think it is certainly greater than 
50% likelihood that his original electrical injury is the 
cause of his pain."

On VA examination in September 2007, the veteran's complaints 
included shortness of breath and right chest pain "for years 
after an electrical current injury at work."  His shortness 
of breath was stable, had been present "for a long time", 
and was intermittent.  Physical examination showed bilateral 
breathing with good air entry.  Chest x-ray was normal.  PFTs 
showed no obstruction, no restriction pattern, and 
essentially were normal with normal total lung capacity.  The 
most likely diagnosis was that the veteran's symptoms 
explained upper airway cough syndrome which could cause his 
symptoms.

On VA examination in January 2008, the veteran complained of 
dyspnea on exertion and muscle pain due to a history of 
fibromyalgia.  Chest x-ray in August 2007 showed clear lungs.  
PFTs in August 2007 essentially were normal.  Physical 
examination showed bilateral breathing with decreased air 
entry due to obesity and no wheezes or crackles.  The 
diagnoses included morbid obesity/deconditioning which 
affected his breathing and limited activity, dyspnea on 
exertion most likely secondary to morbid 
obesity/deconditioning, and a history of upper respiratory 
tract infection with resolved symptoms.

On VA examination in April 2008, the veteran's complaints 
included allergies and sinusitis.  The VA examiner reviewed 
the veteran's claims file, including his service medical 
records and VA medical records.  Physical examination showed 
a crowded hypopharynx, decreased bilateral airway entry with 
no wheezes or crackling.  PFTs showed no ventilatory 
impairment and slightly decreased expiratory reserve volume 
secondary to obesity.  Recent chest x-rays showed no evidence 
of pulmonary parenchymal issues and no obvious infiltration, 
COPD changes, or peribronchial cuffing suggesting chronic 
bronchitis.  The VA examiner reviewed a chest x-ray from 1955 
and noted that there was no evidence of lesions initially 
noted in 1955 on today's examination.  The assessment 
included chronic shortness of breath secondary to 
deconditioning.

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for 
fibromyalgia, multiple lipomas, and for chronic pulmonary 
disease, to include chronic bronchitis with calcified 
granuloma, each as due to ionizing radiation exposure.  
Initially, the Board notes that the veteran was not treated 
for any of these claimed disabilities during active service.  
The veteran has contended, however, that he was exposed to 
ionizing radiation from broken cathode ray tubes and/or that 
he suffered a serious electrical shock injury and lost 
consciousness during active service.  Despite the veteran's 
repeated assertions to the contrary, there simply is no 
evidence in his service medical records or elsewhere that he 
was exposed to ionizing radiation from broken cathode ray 
tubes or suffered an electrical shock injury and lost 
consciousness during active service.  And, as the Air Force 
informed the veteran in August 1998, even if he had been 
exposed to radiation from broken cathode ray tubes during 
active service, such exposure "would be indistinguishable 
from background radiation."  In this same letter, the Air 
Force also informed the veteran that there were no known 
health effects of radio frequency radiation above a certain 
exposure level, any acute effects from such exposure occur 
within days of such exposure, and there was no radiation 
exposure data for the veteran in the Air Force Master 
Radiation Exposure Registry.  Accordingly, the Board 
concludes that the veteran is not a "radiation-exposed" 
veteran and did not participate in any "radiation-risk 
activity" during active service.  See generally 38 U.S.C.A. 
§ 1112(c)(3); 38 C.F.R. §§ 3.309(d)(3), 3.311(b).

The post-service medical evidence shows treatment for 
fibromyalgia, multiple lipomas, and chronic pulmonary 
disease, to include chronic bronchitis with calcified 
granuloma, since the veteran's separation from active 
service.  None of the veteran's post-service treating 
physicians who removed his multiple lipomas surgically 
related any of them to active service or any incident of such 
service, to include his claimed in-service radiation exposure 
or electrical shock injury.  In fact, following VA 
examination in March 2006, the VA examiner opined that he 
could not say with any evidence basis that the veteran's 
multiple lipomas were caused by cathode ray tube exposure or 
by his reported in-service electrical shock and concluded 
that they were less likely than not related.  This VA 
examiner also opined that the veteran had limitation in 
activity due to pain but did not deem it fibromyalgia based 
on the accepted diagnostic criteria.  Additionally, VA 
examiners who saw the veteran in May 2006 and in January and 
in April 2008 also related his chronic pulmonary disease to 
morbid obesity/deconditioning and not to his claimed in-
service radiation exposure.  Although the VA examiner who saw 
the veteran in May 2006 also concluded that his pulmonary 
problems were due to in-service smoking, the Board notes that 
service connection for diseases based on the use of tobacco 
products is prohibited for all claims filed after June 9, 
1998.  See generally 38 U.S.C.A. § 1103 (West 2002).  As the 
veteran filed his application to reopen a claim of service 
connection for chronic pulmonary disease in August 2002, 
service connection for chronic pulmonary disease, to include 
chronic bronchitis with calcified granuloma, based on in-
service smoking is prohibited as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The veteran relies on medical opinions from Dr. Brewer as 
support for his service connection claims for fibromyalgia 
and multiple lipomas.  In August 2003, Dr. Brewer stated that 
"it is very plausible" that the veteran's fibromyalgia and 
multiple lipomas were related to his alleged in-service 
electrical shock.  Dr. Brewer explained his August 2003 
opinion in a January 2004 addendum in which he stated that 
his earlier opinion "was 'plausible' not likely, certainly 
not 'evidence-based.'"  Current regulations provide that 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2008); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, even if Dr. Brewer's medical opinions are viewed 
in the light most favorable to the veteran, they do not 
establish service connection for fibromyalgia or multiple 
lipomas.

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court also has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  The Board notes that there are several medical 
opinions in the claims file which relate the veteran's 
fibromyalgia, multiple lipomas, and chronic pulmonary 
disease, to include chronic bronchitis with calcified 
granuloma, to active service based on his alleged in-service 
history of radiation exposure from broken cathode ray tubes 
and/or his alleged in-service electrical shock injury.  As 
noted elsewhere, there is no support in the veteran's service 
medical records for his assertion of in-service radiation 
exposure or electrical shock injury.  Accordingly, to the 
extent that medical opinions in the veteran's claims file are 
based on his inaccurately reported in-service history of 
being exposed to radiation from broken cathode ray tubes or 
receiving an electrical shock injury, the Board finds that 
such medical evidence is not probative on the issue of 
whether the veteran's fibromyalgia, multiple lipomas, or 
chronic pulmonary disease are related to active service.  In 
summary, there is no competent medical evidence, including a 
medical nexus opinion, linking the veteran's fibromyalgia, 
multiple lipomas, or chronic pulmonary disease to an incident 
of or finding recorded during active service.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for an 
acquired psychiatric disorder.   Initially, the Board notes 
that it is not clear whether the veteran contends that he 
incurred an acquired psychiatric disorder as a result of his 
alleged in-service radiation exposure or electrical shock 
injury; his voluminous lay statements in the claims file are 
contradictory on this point.  In any event, the veteran's 
service medical records show no complaints of or treatment 
for an acquired psychiatric disorder during active service.  
As noted above, there is no support in these records for the 
veteran's alleged in-service radiation exposure or electrical 
shock injury.  It appears that the veteran first complained 
of and was treated for an acquired psychiatric disorder in 
September 1993, or more than 37 years after his service 
separation in January 1956, when he was diagnosed with 
dysthymia, recurrent moderate major depression, rule-out 
somatoform pain disorder, and rule-out conversion disorder.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining post-service medical evidence shows continuing 
treatment for multiple psychiatric problems since service 
separation, variously diagnosed as anxiety, depression, 
generalized anxiety disorder, dysthymia, or somatoform 
disorder, not otherwise specified.  None of the veteran's 
post-service treating physicians, however, related any 
acquired psychiatric disorder to active service or any 
incident of such service, to include the alleged in-service 
radiation exposure and electrical shock.  The VA examiner 
opined in January 2006 that the veteran's anxiety and 
depressive illness did not began after his alleged in-service 
radiation exposure or electrical shock but occurred instead 
several years later when he was more anxious about his post-
service employment and finances.  This VA examiner also 
opined that there was no direct relationship between the 
veteran's alleged in-service electrical shock and his 
anxiety.  This examiner opined further that the veteran's 
anxiety and depression were not related to either of his 
reported in-service incidents (radiation exposure and 
electrical shock).  Absent a medical nexus between an 
acquired psychiatric disorder and active service, the Board 
finds that service connection is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than June 20, 2005, 
for a 30 percent rating for sinusitis is denied.

Entitlement to service connection for fibromyalgia, multiple 
lipomas, and chronic pulmonary disease, to include chronic 
bronchitis with calcified granuloma, each as due to ionizing 
radiation exposure, is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


